COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                                §
 EMILY BONDS FISHER,                                           No. 08-11-00031-CR
                                                §
                    Appellant,                                    Appeal from the
                                                §
 v.                                                      County Criminal Court No. Seven
                                                §
 THE STATE OF TEXAS,                                         of Tarrant County, Texas
                                                §
                    Appellee.                                     (TC# 1180731)
                                                §

                                 MEMORANDUM OPINION

       Pending before the Court is a motion to dismiss filed by Appellant pursuant to Texas Rule

of Appellate Procedure 42.2(a). The motion was signed by Appellant and her counsel and was filed

before our decision in the case. Further, Appellant filed a duplicate copy of the motion with this

Court and that copy has been forwarded to the trial court clerk. Because the motion complies with

the requirements of Rule 42.2(a), we grant the motion and dismiss the appeal.



                                              GUADALUPE RIVERA, Justice
February 28, 2011

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)